Citation Nr: 1550550	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  15-17 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a neck disorder, claimed as cervical torticollis/dystonia.


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's available service treatment records show no cervical spine abnormalities or complaints.  Both the examination conducted at service entrance and service discharge show no relevant abnormalities on clinical evaluation.  In addition, when he first submitted an application for VA benefits in October 1955, the Veteran did not claim he incurred any disability relating to his neck.  (The claim concerned eye impairment.)  

The Veteran's VA and private medical records show a diagnosis of cervical torticollis/dystonia.  He reported that he suffered a neck injury during basic training for which he was treated with muscle relaxants.  See February 2011, January 2014 and May 2015 Written Statements.  He asserts that although most of the pain he experienced at the time of his injury subsided, the muscle contraction he experienced was recurrent.  He further reported that his neck contractions continued after service, resulting in surgery in 1958.  He states that he was diagnosed with cervical torticollis or dystonia at that time and the condition has persisted.  The Board notes that the Veteran's June 2010 medical records refer to his condition as "congenital malformation torticollis."  Clarification of the nature of the Veteran's disability, and any role his military service may have played should be sought.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran what additional records he would like to have considered in connection with his appeal.  Any identified records for which an authorization has been provided should be sought.

2.  Then schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his current neck disorder.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.  

Following a review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's neck disorder had its onset during service or was caused by an injury or disease incurred during service.  If the condition is congenital, the examiner should address whether it may be considered to have increased in severity during service beyond its natural progression.      

In reaching his or her conclusions, the examiner should consider the Veteran's lay statements concerning the onset of his symptoms.  See February 2011, January 2014 and May 2015 Written Statements.  

The examiner should also consider and address the Veteran's June 1966 x-ray report showing cervical spine scoliosis, malalignment and osteoarthritic changes; his March 2009 radiographic imaging report noting diminutive and probably fibrotic sternocleidomastoid muscle which could be from prior trauma or surgery; his June 2010 medical records showing a history of congenital malformation torticollis; his August 2010 x-ray report showing cervical spondylosis and his December 2010 VA medical record showing a history of cervical torticollis, status post SCM resection.

The examination report should include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.

3.  Then readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran with a Supplemental Statement of the Case and afford him the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




